Citation Nr: 1002740	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-13 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen service connection for generalized arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to February 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In July 2009, a travel board hearing was held before the 
undersigned in Manila, Republic of the Philippines.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In August 2004, the RO denied service connection for a 
back disorder and for arthritis; the Veteran did not appeal 
this decision within one year following notification.  

2.  Evidence added to the record since the August 2004 
decision does not relate to an unestablished fact necessary 
to substantiate the claims of service connection for a back 
disorder and for generalized arthritis, and does not raise a 
reasonable possibility of substantiating either of the 
claims.


CONCLUSIONS OF LAW

1.  The August 2004 decision, which denied service connection 
for a back disorder and for arthritis, became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2004).

2.  Evidence received since the August 2004 decision is not 
new and material, and the claims for service connection for a 
back disorder and for generalized arthritis are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.

The United States Court of Appeals for Veterans Claims 
(Court) held that, in the context of a claim to reopen, the 
VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the appellant that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006)

In this case, by letter dated in October 2007, the RO advised 
the Veteran that it was working on his application for 
service-connected compensation for a back condition and for 
arthritis, and informed him that if these claims were 
previously denied and the appeal period had expired, he could 
reopen them by submitting new and material evidence.  The 
Veteran was notified of the meaning of "new evidence" and 
"material evidence" and was advised of the information 
needed to substantiate the underlying claims for service 
connection.  This letter also advised the Veteran of the 
information and evidence VA would obtain and of the 
information and evidence he was responsible for providing.  
Information regarding how VA assigns disability rates and 
effective dates was also provided.  

The Board acknowledges that the October 2007 letter did not 
specifically identify the previous rating decision or explain 
why the claims had been denied.  Notwithstanding, the 
December 2007 rating decision notified the Veteran that his 
claims were initially denied in August 2004 because there was 
no evidence to show that these conditions were incurred 
during service or within the presumptive period.  He was 
again advised of the need to submit new and material 
evidence.  The claims were readjudicated in the April 2008 
SOC and the October 2009 SSOC, which further explained the 
previous bases for denial of the claims.  At the Board 
personal hearing, the Veteran was also asked if there were 
additional treatment records that he had not already given to 
VA.  In addition, the Veteran was asked questions that 
allowed him to testify regarding elements of the underlying 
claim for service connection, including in-service injury and 
symptoms, post-service injury and symptoms, post-service 
treatment, and current diagnosis.  The Board finds that there 
is no prejudice to the Veteran because the Veteran was 
subsequently placed on notice as to what evidence was needed 
to reopen his claims, and was assisted with questions 
designed to elicit additional new and material evidence.  

With regard to VA's duty to assist the Veteran in the 
development of a claim, the claims file contains the 
Veteran's service treatment records, service personnel 
records, and various private medical records.  At the Board 
personal hearing, the Veteran testified that he was seen at 
the Long Beach Naval Hospital in approximately 1979.  The 
Board acknowledges that these records were not obtained.  
Notwithstanding, this examination was apparently focused on 
diabetes, and the Veteran testified that the examiner did not 
check his back or look for arthritis; therefore, these 
records are not relevant to the claims on appeal.  On review, 
the Veteran has not identified additional relevant records 
that need to be obtained.  

The Board also acknowledges that the Veteran was not provided 
VA examinations regarding the claims currently on appeal.  
The Board notes, however, that the duty to provide a medical 
examination or obtain a medical opinion applies to a claim to 
reopen a finally adjudicated claim only if new and material 
evidence is presented or secured.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  As discussed below, new and material 
evidence has not been received to reopen the claims; 
therefore, examinations are not warranted.  

Reopening Analysis

In August 2004, the RO denied service connection for a back 
disorder and for arthritis, essentially based on findings 
that there was no evidence of incurrence of these conditions 
while he was in the service, and that there was no evidence 
of arthritis within one year after discharge.  The Veteran 
did not appeal this decision within one year of notification, 
and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.

In September 2007, the Veteran requested to reopen his 
claims.  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  For claims 
received on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

At the time of the August 2004 rating decision, the claims 
file contained the Veteran's application for compensation, 
service treatment records, and private medical records.  In 
his May 2004 application for service connection, the Veteran 
reported back pain/problem and arthritis in the upper and 
lower extremities beginning in 1974.  

Service treatment records show the Veteran was seen in May 
1976 with complaints of back pain.  Impression was back 
strain.  On examination in January 1977, prior to separation 
from service, the Veteran's spine, upper extremities, and 
lower extremities were all reported as normal on clinical 
evaluation.  On review, service treatment records do not show 
a chronic back disability or evidence of generalized 
arthritis.  

Post-service treatment records from Makati Medical Center 
show the Veteran was admitted in March 2004 for benign 
prostatic hypertrophy and underwent a cystoscopy and 
transurethral resection of the prostate.  Chest x-ray dated 
in March 2004 noted degenerative changes along the thoracic 
vertebrae.  The Veteran was also admitted in April 2004 with 
diagnoses of diabetes mellitus type II, hypertensive 
cardiovascular disease, and urinary tract infection.  

Evidence added to the record since the final August 2004 
decision includes service personnel records, private medical 
records, and the Veteran's statements and testimony.  Service 
personnel records were received in November 2007.  Under 
regulations currently in effect, at any time after VA issues 
a decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  38 C.F.R. 
§ 3.156(c) (emphasis added).  The Board has reviewed the 
service personnel records, but does not find information 
related to the claimed disabilities.  As such, these records 
are not considered relevant to the issues currently on appeal 
and § 3.156(c) is not for application.  

Records from Mark James Hospital for the period from July 
2007 to September 2007 show treatment for various diagnoses 
including diabetes mellitus type II, hypertensive 
cardiovascular disease, fatty liver, and urinary tract 
infection.  

In an October 2007 statement, the Veteran reported that his 
back disorder and arthritis manifested while he was in the 
service.  At the July 2009 Board personal hearing, the 
Veteran testified that he did not injure his back, but that 
he first started having back problems during service.  He 
could not remember exactly when his problems started.  He 
also could not remember when he first got treatment for his 
back, but indicated that he saw a private doctor in 
approximately 2002.  The Veteran also testified that he could 
not remember when his joint pain started, but that he did 
have joint pain during service.  When asked whether any 
doctor had taken x-rays of his joints and diagnosed 
arthritis, the Veteran responded "[n]o."  He feels like he 
has arthritis in his knees and fingers and his feet are 
always numb.  

To the extent this evidence was not previously considered, it 
is new; however, it is not material evidence because it does 
not relate to an unestablished fact necessary to substantiate 
the Veteran's claims of entitlement to service connection for 
a back disorder or for generalized arthritis, so does not 
raise a reasonable possibility of substantiating either of 
the claims.  That is, the additional evidence does not show 
or otherwise suggest that the Veteran has a currently 
diagnosed back disability or generalized arthritis that is 
related to active military service or events therein; nor 


does the additional evidence indicate that any arthritic 
condition manifested to a compensable degree within one year 
following discharge from service.  Thus, the Board finds that 
the additional evidence is not new and material, and the 
claims are not reopened.  


ORDER

New and material evidence not having been received, service 
connection for a back disorder is not reopened; the appeal is 
denied.

New and material evidence not having been received, service 
connection for generalized arthritis is not reopened; the 
appeal is denied.


____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


